      Case 1:21-cv-01218-DAD-SKO Document 2 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13     ANTOINE DESHAWN BARNES,                             Case No. 1:21-cv-01218-DAD-SKO
14                        Plaintiff,
                                                           ORDER TRANSFERRING CASE
15             v.
16
       KAMALA HARRIS, et al.,
17
                      Defendants.
18     _____________________________________/
19

20          On August 13, 2021, Plaintiff Antoine Deshawn Barnes, a state prisoner proceeding pro se,
21 filed a complaint against Defendants Kamala Harris, Nancy Pelosi, Joe Biden, and “CCPOA

22 Union.” (Doc. 1.) The complaint purports to allege claims pursuant to 42 U.S.C. § 1983 for

23 violations of Plaintiff’s constitutional rights. (See id.)

24          The federal venue statute requires that a civil action, other than one based on diversity
25 jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

26 defendants are residents of the State in which the district is located; (2) a judicial district in which a
27 substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of

28 property that is the subject of the action is situated; or (3) if there is no district in which an action
         Case 1:21-cv-01218-DAD-SKO Document 2 Filed 08/16/21 Page 2 of 2


 1 may otherwise be brought as provided in this section, any judicial district in which any defendant is

 2 subject to the court's personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 3            Neither Plaintiff nor any of the defendants as specified resides in this district.1 In addition,
 4 the claims are alleged to have arisen at the California Men’s Colony in San Luis Obispo (see Doc.

 5 1 at 1), which is in the Western Division of the Central District of California. Therefore, Plaintiff’s

 6 suit should have been filed in the United States District Court for the Central District of California,

 7 Western Division. In the interest of justice, a federal court may transfer a complaint filed in the

 8 wrong district to the correct district. See 28 U.S.C. § 1406(a); Abrams Shell v. Shell Oil Co., 165 F.

 9 Supp. 2d 1096, 1103 (C.D. Cal. 2001).

10            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States
11 District Court for the Central District of California, Western Division.

12
     IT IS SO ORDERED.
13

14 Dated:        August 13, 2021                                          /s/ Sheila K. Oberto                        .
                                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27   1
      Plaintiff alleges he is currently an inmate at the California Men’s Colony in San Luis Obispo, California. (See Doc. 1
28   at 1.) All of the defendants are listed as located in Washington, D.C., except for “CCPOA Nation Wide Unions at
     CCPOA State Wide Unions,” whose location is unspecified. (See id. at 2.)

                                                               2
